Baldwin, J.
delivered the opinion of the Court—Cope J. and Field, C. J. concurring. °
The main question in this case arises upon this state of facts: Mrs. Ransom, one of the defendants, had some money coming to her during her coverture, as a legacy from her father’s estate;- *660and having got it, made a contract with her husband by which she gave the money to him in consideration of certain stock held at the time by him. An attempt is now made by the creditor of Ransom, the husband, to subject this stock to the latter’s individual debts. The Court below refused this, and the creditor appeals.
His counsel argues that the wife, being a feme covert, could not deal with her husband, in respect even to her separate estate j that the contract, therefore, is void, and that the stock stands after the agreement as it stood before, subject to the claims of his creditors. Assuming, only for the sake of the argument, that this incapacity to contract exists, the conclusion by no means follows. The money was Mrs. Ransom’s, and her husband’s creditors could not, under our system, with or without his assent, take it from her. If he could not make this contract with her, it is because of the legal unity of the spouses, and the merger of the civil existence of the feme in that of the husband. But he did assume to make the contract, and, by force of it, took her money, and went through this process of changing, apparently, the title to the stock. But surely, the wife, if incapable of contracting, was equally incapable of creating her husband her agent to dispose of her money, or assenting to his disposition of it, in this way. The whole thing was done, on this hypothesis, without any legal assent on her part. It would then be the case of an asserted authority by the husband, which he did not, in fact, possess. He would, in such event, become her trustee, just as if an infant were the owner of the money and the father had made this disposition of it. The principle of such trusts we settled in the case of Wells, Fargo & Co. v. Robinson, administrator of Frierson, at the April Term. It would be a rigorous principle to hold that the wife, thus placed in these relations with the husband who is the natural custodian of her money, when she is, in so large a degree, subject to his dominion, should be exposed to a total loss of her property at the absolute will of the husband. She certainly, in such a case, would be entitled to follow her money into whatever property it went; and having once got it into her own name, be allowed in equity to hold it, at least until fully indemnified. This is the equitable rule in analogous *661cases, and we do not see why this instance should be an exception to its operation.
It is not necessary to consider the technical points made, for the conclusions of the Judge upon uncontradicted testimony support the decree.
Decree affirmed.